Citation Nr: 1548053	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-45 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for residuals of the stress fracture of the pelvic ramus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1985 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Subsequently, jurisdiction was transferred to the VA RO in Roanoke, Virginia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for a voiding dysfunction, secondary to the service-connected residuals of the stress fracture of the pelvic ramus, has been raised by the record in the October 2015 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2015, the AOJ obtained a VA medical opinion to determine whether the hip pain reported at the November 2014 VA examination was related to the service-connected residuals of the stress fracture of the pelvic ramus.  The Board finds that the May 2015 VA medical opinion is inadequate.  The VA examiner opined that "[t]here is absent of the QTC from November 14, 2014 for me to review in VBMS to see exactly what this bilateral hip pain is about."  By the VA examiner's own admission, there was insufficient detail in the November 2014 examination report to determine what caused the Veteran's bilateral hip pain.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the severity of his residuals of the stress fracture of the pelvic ramus.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of the residuals of the stress fracture of the pelvic ramus.  The claims folder is to be made available to the examiner.  All indicated studies should be performed.  The VA examiner must specifically address whether the Veteran's bilateral hip pain is related to the residuals of the Veteran's stress fracture of the pelvic ramus.

The examiner is asked to provide a rationale for all opinions rendered.  

2.  After completing the development above, readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






